Citation Nr: 0519866	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  05-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether a rating decision of February 10, 1949, should be 
further revised on the basis of clear and unmistakable error 
in applying the bilateral factor to assign a combined 100 
percent evaluation.

2.  Entitlement to an effective date earlier than December 6, 
2002, for the grant of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1948, including service during World War II.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In relevant part, the RO sua sponte 
increased the veteran's combined evaluation to 90 percent, 
effective January 21, 1949, on the basis of clear and 
unmistakable error (CUE) in a February 10, 1949, rating 
decision in the failure to apply the bilateral factor in 
computing the combined evaluation; and granted a total 
disability rating based on individual unemployability (TDIU), 
effective December 6, 2002.  

In a March 2004 statement, the veteran asserted that he is 
entitled to a combined 100 percent rating dating back to 
1949.  In an August 2004 statement, the veteran stated that 
he is entitled to a 100 percent rating from 1949 or, in the 
alternative, a TDIU from 1980.  The Board broadly construes 
these statements as a notice of disagreement to the issues of 
whether there is CUE in the revised February 10, 1949, rating 
decision and entitlement to an earlier effective date for the 
TDIU.  

In August 2004, the RO issued the veteran a statement of the 
case addressing the issues of whether there is CUE in the 
February 10, 1949, rating decision in computing the combined 
evaluation; and entitlement to an effective date earlier than 
December 6, 2002, for a TDIU.  In pertinent part, the RO 
stated that a review of the February 10, 1949, rating and 
evaluations did not indicate a warranting of a 100 percent 
evaluation.  In a December 2004 correspondence, the veteran 
stated that he is entitled to a TDIU since 1980, and made 
reference to his August 2004 statement.  

Based on the above procedural history, and resolving all 
reasonable doubt in favor of the veteran, the Board observes 
that the veteran has timely perfected an appeal as to the 
issues listed on the title page.

On April 28, 2005, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).  

The Board also notes that in an April 2005 statement the 
veteran's representative appears to raise a claim for an 
increased rating for the veteran's service-connected right 
leg disabilities, to include a separate rating for arthritis 
of the extremity in accordance with Estaban v. Brown, 6 Vet. 
App. 259 (1994).  The RO has not adjudicated these claims.  
The claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  At the time of the February 10, 1949, rating decision, 
service connection was in effect for: the residuals of a 
compound comminuted fracture of the right tibia and fibula 
with secondary arthritis, evaluated as 40 percent disabling; 
lateral instability of the right knee with arthritis, 
evaluated as 30 percent disabling; a residual scar of the 
right tibia with associated muscle damage, evaluated as 20 
percent disabling; partial paralysis of the right peroneal 
nerve, evaluated as 20 percent disabling; osteomyelitis of 
the right tibia, evaluated as 20 percent disabling; chronic 
lumbosacral and left sacroiliac strain, evaluated as 10 
percent disabling; chronic periarthritis of the right hip, 
evaluated as 10 percent disabling; a residual scar of the 
left pelvis, evaluated as 10 percent disabling; and a 
residual scar of the right femoral, evaluated as 0 percent 
disabling.  A combined rating of 70 percent was assigned.

2.  In an August 1969 rating decision, the RO determined that 
the combined rating of 70 percent for the veteran's service-
connected disabilities was correct, and in effect denied an 
increased rating for his service-connected disabilities.  
Following notice of this determination and of his appellate 
rights, the veteran did not initiate appeal.

3.  The RO received the veteran's claim for an increased 
rating for his service-connected disabilities on December 6, 
2002.

4.  By a January 2004 rating decision, the RO determined that 
the February 10, 1949, rating decision contained clear and 
unmistakable error because it did not consider application of 
the bilateral factor in computing the combined rating for the 
veteran's service-connected disabilities.

5.  The extant evidence showed that the veteran had partial 
disability resulting from disease or injury of both lower 
extremities involving the right tibia, right fibula, right 
knee, right peroneal nerve, right hip, right femoral, and 
left pelvis, at the time of the February 10, 1949, rating 
decision.

6.  The veteran's combined rating at the time of the February 
10, 1949, rating decision, with consideration of the 
bilateral factor, is 90 percent.

7.  A January 2004 rating decision granted a TDIU based on 
the veteran's service-connected disabilities, effective 
December 6, 2002.

8.  It is factually ascertainable that the veteran's service-
connected disabilities precluded employment in the year prior 
to the December 6, 2002, date of claim.


CONCLUSIONS OF LAW

1.  The February 10, 1949, rating decision, as revised to 
include application of the bilateral factor in computing the 
combined 90 percent rating, is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2004).

2.  The criteria for an effective date of December 6, 2001, 
but no earlier, for the grant of a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

Initially, the Board notes that the provisions of the VCAA 
are not applicable to the veteran's CUE claim.  See Simmons 
v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).

With respect to the claim for an earlier effective date, the 
record reflects that VA has made reasonable efforts to notify 
the veteran and his representative of the information and 
medical and lay evidence necessary to substantiate his claim.  
VA provided the veteran with a copy of the appealed January 
2004 rating decision and August 2004 statement of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  In addition, in a March 2004 letter, VA specifically 
informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for an earlier effective date.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the March 
2004 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked him to identify any 
relevant records, including medical and employment records 
and records from the Social Security Administration (SSA), so 
that VA could request them on his behalf.  VA also asked the 
veteran to inform VA of any other information or evidence 
that may support his claim and to send any evidence in his 
possession.  Lastly, VA informed the veteran that he must 
provide enough information about the records to allow VA to 
request them from the person or agency that has them.  Thus, 
the Board finds that the veteran was informed of the evidence 
he was responsible for submitting and the evidence VA would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that the veteran was 
informed that he could submit any records in his possession 
relevant to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, a VA examination report, and statements made 
by and on behalf of the veteran in support of his claim.  

The Board notes that in an April 2005 statement the veteran's 
representative asserted that, because the veteran claimed 
that he had not worked since 1980, VA should have requested 
the veteran's earning statement from the SSA and should 
ascertain whether the veteran was in receipt of SSA benefits.  
In this regard, the Board points to the March 2004 VA letter 
that specifically asked the veteran to identify any relevant 
records, including SSA records, and informed him that he must 
adequately identify the records to allow VA to request them.  
The Board observes that to date the veteran has not submitted 
any SSA records or informed VA that there are any relevant 
SSA records outstanding.  

As such, the Board finds that additional delay to attempt to 
obtain possibly existing SSA records is not required.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("the 'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim. . . . [and] this duty 
is limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim"); cf. Quartuccio, supra.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided a proper VCAA 
notice letter prior to the initial rating decision.  However, 
the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the March 2004 letter, along with the above-
mentioned correspondences, and readjudicated his claim in 
August 2004.  Moreover, in light of this decision, in which 
the Board finds that an earlier effective date of December 6, 
2001, for the award of a TDIU is warranted, the veteran is 
not prejudiced by the Board's review of his claim based on 
the current record.  The Board will therefore proceed with 
the consideration of this case.  See Bernard, supra.  

Clear and Unmistakable Error

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
In order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Id. at 245 (1994) (quoting Russell, supra).  See Bustos v. 
West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court held 
that CUE is one of fact or law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  When attempting 
to raise a claim of CUE, a claimant must describe the alleged 
error with some degree of specificity and, unless it is the 
kind of error that, if true, would be CUE on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  The Court also held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication nor general non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process) meet the restrictive 
definition of CUE.  Id. at 44.  

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 
25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 8 
Vet. App. 92 (1995).

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

In this case, the veteran contends, in essence, that further 
revision is warranted in the February 10, 1949, rating 
decision on the basis of CUE in applying the bilateral factor 
in computing the combined evaluation of 90 percent.  The 
veteran asserts that he was entitled to a combined 100 
percent schedular evaluation at the time of the February 10, 
1949, rating decision.

In the February 10, 1949, rating decision, the RO granted a 
combined 70 percent evaluation for the veteran's service-
connected disabilities, effective January 21, 1949.  The 
individual evaluations, in order of decreasing severity, were 
as follows: 40 percent for the residuals of a compound 
comminuted fracture of the right tibia and fibula with 
secondary arthritis; 30 percent for lateral instability of 
the right knee with arthritis; 20 percent for a residual scar 
of the right tibia with associated muscle damage; 20 percent 
for partial paralysis of the right peroneal nerve; 20 percent 
for osteomyelitis of the right tibia; 10 percent for chronic 
lumbosacral and left sacroiliac strain; 10 percent for 
chronic periarthritis of the right hip; 10 percent for a 
residual scar of the left pelvis; and 0 percent for a 
residual scar of the right femoral.  See The Schedule for 
Rating Disabilities, 1945 Edition.

As previously noted, in the January 2004 rating decision, the 
RO sua sponte concluded that the February 10, 1949, rating 
decision was clearly and unmistakably erroneous to the extent 
that the rating decision did not consider the bilateral 
factor in computing the combined evaluation.  Accordingly, 
the RO revised the February 10, 1949, rating decision to 
include consideration of the bilateral factor, increasing the 
veteran's combined evaluation to 90 percent, effective from 
January 21, 1949.

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See Phillips, supra; Luallen, supra.  
Accordingly, the Board will proceed to consider the merits of 
the veteran's claim.

Initially, the Board notes that the appealed January 2004 
rating decision addressed only one CUE in the February 10, 
1949, rating decision, namely, the failure to properly apply 
the bilateral factor in computing the veteran's combined 
evaluation.  Furthermore, the veteran has not alleged CUE on 
any other basis.  Thus, the Board will only consider the 
issue of whether the February 10, 1949,  rating decision 
should be further revised based on CUE with respect to the 
application of the bilateral factor in computing the combined 
evaluation.  

The Board notes that the veteran has disabilities affecting 
both lower extremities.  In this regard, the Board observes 
that when a partial disability results from disease or injury 
of both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
Schedule for Rating Disabilities,1945 Edition, pages 10 & 25, 
paragraphs 26 & 37 by Ext. 4(3) (Aug. 23, 1948); 38 C.F.R. 
§ 4.26 (2004) (the same effect).

The bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as 1 disability for 
the purpose of arranging in order of severity and for all 
further combinations.  Id.  For example, with disabilities 
evaluated at 60 percent, 20 percent, 10 percent and 10 
percent (the two 10s representing bilateral disabilities), 
the order of severity would be 60, 21 and 20.  The 60 and 21 
combine to 68 percent and the 68 and 20 to 74 percent, 
converted to 70 percent as the final degree of disability.  
Id.  

Furthermore, the use of the terms "arms" and "legs" is not 
intended to distinguish between the arm, forearm and hand, or 
the thigh, leg, and foot, but relates to the upper 
extremities and lower extremities as a whole.  Id.

In this case, the Board observes that the bilateral factor 
must be calculated for all of the veteran's service-connected 
disabilities affecting the lower left and lower right 
extremities prior to calculating the final degree of 
disability.  As such, the bilateral factor will be applied to 
all of his disabilities except for his chronic lumbosacral 
and left sacroiliac strain.  In this regard, the Board 
observes that application of Combined Ratings Table, The 
Schedule for Rating Disabilities pp. 8-9, para 25 (1945 
Edition), involves a mechanical application, as does the 
application of the bilateral factor under The Schedule for 
Rating Disabilities,1945 Edition, pages 10 & 25, paragraphs 
26 & 37 by Ext. 4(3) (Aug. 23, 1948).  See also 38 C.F.R. 
§§ 4.25 (Table I), 4.26 (2004).

To use Combined Rating Table, the disabilities will first be 
arranged in the exact order of their severity, beginning with 
the greatest disability and then combined with use of 
Combined Rating Table as hereinafter indicated.  The Schedule 
for Rating Disabilities pp. 8-9, para 25 (1945 Edition); 38 
C.F.R. § 4.25 (Table I).  For example, if there are two 
disabilities, the degree of one disability will be read in 
the left column and the degree of the other in the top row, 
whichever is appropriate.  Id.  The figures appearing in the 
space where the column and row intersect will represent the 
combined value of the two.  Id.  This combined value will 
then be converted to the nearest number divisible by 10, and 
combined values ending in 5 will be adjusted upward.  Id.

Turning to the computation at hand, the Board first notes the 
following order of the veteran's applicable lower left and 
lower right extremity disabilities in order of their 
severity: 40, 30, 20, 20, 20, 10, 10, and 0.  Under Combined 
Rating Table, the 40 and 30 combine to 58, the 58 and 20 
combine to 66, the 66 and 20 combine to 73, the 73 and 20 
combine to 78, the 78 and 10 combine to 80, the 80 and 10 
combine to 82, and the 82 and 0 combine to 82.  Applying the 
bilateral factor, 10 percent of 82 is 8.2, which, when added 
to 82 percent, yields 90.2 percent.  Then, the 90.2 and 10 
percent for chronic lumbosacral and left sacroiliac strain 
(the one disability not included in computing the bilateral 
factor) combine to a total value of 91 percent.  This total 
combined value is then converted to the nearest number 
divisible by 10, which is 90.  Therefore, the veteran's final 
degree of disability, with proper consideration of the 
bilateral factor, is 90 percent.  Id.

Accordingly, the Board observes that the RO properly 
concluded that the February 10, 1949, rating decision was 
clearly and unmistakably erroneous to the extent that the 
rating decision did not consider the bilateral factor in 
computing the combined 70 percent evaluation.  Furthermore, 
the Board observes that the RO properly revised the February 
10, 1949, rating decision by applying the bilateral factor in 
computing the veteran's final degree of disability of 90 
percent.  As such, the Board finds no basis for a finding of 
CUE in the revised February 10, 1949, rating decision that 
determined the veteran's combined evaluation to be 90 
percent, effective from January 21, 1949.  Therefore, the 
Board determines that the February 10, 1949, rating decision, 
as revised, contains no CUE in applying the bilateral factor 
to warrant further revision to assign a 100 percent combined 
schedular evaluation, effective from January 21, 1949.

Earlier Effective Date

Applicable law concerning effective dates provides that, 
except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the fact found, but shall not be 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a) (West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002).

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2004).  

The effective date of an award of increase will be the date 
of receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  The effective date of an 
award of increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date, 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of 
receipt of evidence from a private physician or layman will 
be accepted when the evidence furnished by or in behalf of 
the claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  When submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by VA of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals.  38 C.F.R. § 3.157 (2004). 

A total disability rating may be assigned where the schedular 
rating is less than total and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2004).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

In this case, the veteran contends, in essence, that he is 
entitled to an effective date earlier than December 6, 2002, 
for the grant of a TDIU rating due to his service-connected 
disabilities.  Specifically, he argues that he is entitled to 
a TDIU rating from 1980, the year his doctor opined that he 
became unemployable.

A December 1948 rating decision granted a temporary total 
disability rating (100 percent) for a period of convalescence 
resulting from the veteran's service-connected disabilities 
following separation from service, effective from December 3, 
1948.  In a February 10, 1949, rating decision, the RO 
assigned initial ratings for the veteran's service-connected 
disabilities, resulting in a combined 70 percent evaluation, 
the effective from January 21, 1949.  In later December 1960 
and August 1969 rating decisions, the RO continued the 
veteran's combined evaluation of 70 percent.  The veteran was 
notified of the August 1969 rating decision on August 26, 
1969.  The veteran did not appeal this determination.  Thus, 
the August 1969 rating decision is final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R.     § 3.104(a) (2004).  
Thus, the date of a new claim for an increased rating must be 
after August 26, 1969.

The RO received the veteran's informal claim for an increased 
rating for his service-connected disabilities on December 6, 
2002.  In a January 2004 rating decision, the RO, in relevant 
part, granted a TDIU rating, effective December 6, 2002, the 
date the RO received the veteran's claim.  

Initially, the Board observes that there is no correspondence 
of record from the veteran or his representative that can be 
construed as either a formal or informal claim for an 
increased rating or a TDIU prior to December 6, 2002, and 
since August 26, 1969.  

The Board notes that a letter from B. Alfano, MD, reflects 
that the veteran's service-connected disabilities have been 
progressively worsening and that he supports the veteran's 
claim for a 100 percent disability rating.  The Board 
observes, however, that this letter was received by the RO on 
December 6, 2002, the same date as the RO received the 
veteran's informal claim.  As such, the date of receipt of 
this evidence from a private physician does not provide for 
an earlier effective date.  See 38 C.F.R. § 3.157.

The Board also notes a second letter from Dr. Alfano dated in 
April 2004 and received by the RO in August 2004, stating 
that the veteran has been his patient since 1986 and that the 
veteran has been unemployable and unable to work since 1980 
due to his service-connected disabilities.  The Board 
observes that Dr. Alfano dated the start of the veteran's 
unemployability status to a time prior to his treating the 
veteran, and thus raises a question of credibility as to the 
actual start of the veteran's unemployability status.  
Regardless, the Board observes that Dr. Alfano essentially 
opined that the veteran is currently unemployable due to his 
service-connected disabilities and has been unemployable for 
many years, at least as far back as 1986, when he began 
treating the veteran.  Thus, resolving all reasonable doubt 
in favor of the veteran, the Board finds that it is factually 
ascertainable that his service-connected disabilities 
precluded employment in the year prior to the December 6, 
2002, date of claim.  Therefore, an earlier effective date of 
December 6, 2001, is warranted for the grant of a TDIU 
rating.  See 38 C.F.R. § 3.400(o)(2).

As to whether a claim of entitlement to a TDIU was pending at 
the time of the February 1949 or August 1969 rating decision, 
the Board observes that the U.S. Court of Appeals for the 
Federal Circuit held that, where a veteran submits evidence 
of a medical disability, claims the highest rating possible, 
and submits evidence of unemployability, VA must consider a 
TDIU even if not specifically requested by the veteran.  
Roberson v. Principi, 251 F.3d 1378, 1382-85 (Fed. Cir. 
2001).  Compare Norris v. West, 12 Vet. App. 413 (1999).  The 
Board notes that while the February 1949 rating decision 
involved the assignment of initial ratings following a period 
of convalescence after separation from service, there is no 
evidence of unemployability at that time.  Here, the record 
discloses that when the veteran filed his December 1948 
application for compensation, he did not claim that he was 
unemployable due to his combat-related disabilities.  
Instead, he addressed the matter concerning his employment 
status by stating that prior to service he worked as a 
laborer in a steel warehouse; and that his future employment 
would have to be of a somewhat sedentary nature.  In 
addition, the August 1969 statement indicates that the 
veteran limited his request to review of the combined 70 
percent rating for his service-connected disabilities, as 
awarded in the February 1949 rating decision.  The veteran 
never indicated within the content of this statement that he 
could not work or was unable to work due to his service-
connected conditions.  Rather, the statement proffered only 
an argument for a combined 80 percent rating.  Moreover, at 
no time during the pendency of either claim, in 1948 or 1969, 
does the evidence contain a medical opinion indicating that 
the veteran was totally disabled due to his service-connected 
conditions.  Thus, a claim for a TDIU under the standard 
enunciated in Roberson was therefore not presented.  
Accordingly, an earlier effective date based on a pending 
TDIU claim is not warranted.

The Board acknowledges the veteran's contention that he is 
entitled to an effective date of 1980, as that is when his 
doctor stated that he became unemployable.  The Board 
observes, however, that applicable regulations only allow for 
an effective date of one year prior to the date of receipt of 
claim based on a factual determination that service-connected 
disabilities precluded employment at that time.  See 38 
C.F.R. § 3.400(o).  The Board points out that the veteran did 
not file a new claim for an increased rating until December 
6, 2002.

The Board is also mindful of the veteran's request for an 
effective date retroactive to January 21, 1949, the effective 
date assigned in the February 1949 rating decision.  As 
discussed above, the veteran has not met the threshold 
requirements for a CUE claim regarding the February 1949 
rating decision so as to allow the Board to consider the 
claim on the merits.  The Board reiterates that the veteran 
did not file a new claim for an increased rating prior to 
December 6, 2002, and since the final August 1969 rating 
decision.  

Finally, with respect to the assertions made by the veteran's 
representative regarding the timing of receipt of SSA 
benefits, the Board notes that the only instance in which a 
claim for SSA benefits is accepted as a claim for VA benefits 
is set forth in the provisions of 38 U.S.C.A. § 5105 (West 
2002); 38 C.F.R. § 3.153 (2004).  Those provisions, however, 
deal with claims for death benefits and are thus not 
applicable to this case.  The veteran's effective date for a 
TDIU has been fixed in accordance with applicable laws and 
regulations.


ORDER

The claim to further revise a February 10, 1949, rating 
decision, to assign a combined 100 percent evaluation on the 
basis of clear and unmistakable error in applying the 
bilateral factor, is denied.

An effective date of December 6, 2001, but no earlier, for 
the award of a total disability rating based on individual 
unemployability is granted, subject to the provisions 
governing the award of monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


